Dear Mr. Jackson:
On behalf of the Bossier Parish Police Jury you have requested our opinion on the following issue:
  Under Louisiana law, is the Bossier Parish Police Jury required to take bids for the providing of prescription drugs for Parish prisoners when the Bossier Parish Police Jury expends approximately $100,000 in any calendar year?  If so, does it have any impact on your decision that bids have already been taken and four qualifying bids have been obtained based on average wholesale price of the drugs in the marketplace?
As you are aware the Louisiana Public Bid Law, R.S. 38:2211 and following, is applicable to the Bossier Parish Police Jury and all political subdivisions of the State.  R.S. 38:2212.1A(1)(a) requires that "All purchases of materials or supplies exceeding the sum of fifteen thousand dollars to be paid out of public funds shall be advertised and let by contract to the lowest responsible bidder. . .".  This office has long interpreted that provision to require that purchases of like commodities during the course of a fiscal year must be aggregated and be publicly bid if  the total amount of purchases of those commodities during the fiscal year exceeds the statutory threshold for bidding.  See Attorney General Opinions 95-123, 95-140, 80-987, 79-51 and 78-598. Prescription drugs, because of their variety and price volatility, may require special provisions in the bid documents, but are clearly within the meaning of "materials and supplies" which are required to be bid. Your own history of successfully securing bids for prescription drugs confirms that such bidding is feasible.
It is our opinion that bidding for prescription drugs to be provided to prisoners, when the total cost of such drugs in a fiscal year will exceed the bid threshold must be advertised and let by public bid.
Yours very truly,
                             RICHARD P. IEYOUB Attorney General
                             BY: _________________________________ GLENN R. DUCOTE Assistant Attorney General
RPI/GRD/dam
Date Released: April 5, 2002